Citation Nr: 1452413	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  08-34 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE
 
What evaluation is warranted for posttraumatic stress disorder (PTSD) with dyssomnia from April 6, 2006?
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from April 1983 to April 1986 and from January 2004 to January 2005.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The appeal was certified to the Board by the RO in Los Angeles.  
 
In July 2012, the Board remanded the following issues for additional development: entitlement to service connection for a left shoulder rotator cuff strain; sleep apnea; and high blood pressure; and entitlement to a rating in excess of 30 percent for PTSD with dyssomnia.  
 
In January 2013, the Appeals Management Center granted entitlement to service connection for obstructive sleep apnea, a left shoulder rotator cuff tear, and hypertension.  As the benefits sought were granted, those issues are resolved and no longer for consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 
 
The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed and contain pertinent information, to include medical records.  
 
 
FINDINGS OF FACT
 
1.  For the period since April 6, 2006, the Veteran's PTSD with dyssomnia is manifested by occupational and social impairment with reduced reliability and productivity.  
 
2.  At no time has the Veteran's PTSD with dyssomnia been productive of occupational and social impairment with deficiencies in most areas.
 
 
CONCLUSIONS OF LAW
 
1.  For the period since April 6, 2006, the criteria for a 50 percent evaluation, and no more, for PTSD with dyssomnia are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).
 
2.  For the period since September 6, 2012, the criteria for an evaluation greater than 50 percent for PTSD with dyssomnia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
As service connection, an initial rating, and an effective date have been assigned for PTSD with dyssomnia, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  
 
VA has also fulfilled its duty to assist.  The claims folder contains service treatment records and VA medical center records.  The Veteran was provided VA examinations in September 2007 and September 2012.  The examinations contain findings necessary for rating purposes and are adequate.  Additional examination is not warranted.  
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c) (2014).  
 
Analysis
 
In February 2007, VA granted entitlement to service connection for PTSD with dyssomnia as related to combat service in Iraq and assigned a 10 percent rating effective April 6, 2006.  The Veteran disagreed with the rating and in November 2008, the RO increased the rating to 30 percent from April 6, 2006.  The Veteran subsequently perfected this appeal and in January 2013, the RO increased the rating to 50 percent effective September 6, 2012.  As the RO assigned staged ratings, posttraumatic stress disorder has been evaluated as 30 percent disabling since April 6, 2006 and as 50 percent since September 6, 2012.  
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  
 
When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  
 
A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
 
A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.
 
As the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed in Diagnostic Code 9411 are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
 
The Global Assessment of Functioning scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
 
VA records show that the Veteran began mental health treatment in approximately July 2005.  Review of these records shows that the Veteran's mood was mildly anxious and he experienced irritability without aggression.  He had problems sleeping due to nightmares.  He avoided crowds.  
 
In March 2007, the Veteran submitted statements from his spouse, daughter, and friends.  The statements collectively indicate that the Veteran had changed significantly since his deployment.  He reportedly did not like crowds or loud noises and has difficulties sleeping.  He is confrontational, uptight, and has problems interacting with others.  
 
The Veteran underwent a VA psychiatric examination in September 2007.  He reported trouble sleeping, to include interrupted sleep and dreams and nightmares about the improvised explosive device (IED) explosion which injured him.  He was hypervigilant and suspicious.  He reported major changes in his social functioning.  He avoided crowds and people.  On mental status examination, orientation, appearance and hygiene were normal.  His behavior was appropriate.  Mood and affect were abnormal with depression and anxiety.  Communication and speech were normal.  He denied panic attacks, delusions or hallucinations.  His thought processes were abnormal and he was still preoccupied with being wounded.  Judgment was intact but abstract thinking was absent.  Memory was mildly to moderately abnormal and there was difficulty with retention of highly learned materials.  There was no suicidal or homicidal ideation.  The diagnosis was PTSD, and a Global Assessment of Functioning scale score of 55 was reported.  
 
The examiner stated that based on the examination, the Veteran had occasional difficulty performing the activities of daily living.  He had problems establishing and maintaining work relationships and problems with coworkers and supervisors, and social relationships were diminished.  He had no difficulty understanding simple commands but had some difficulty with complex commands.  He was not a danger to himself or others.  
 
An April 2008 VA neuropsychology evaluation indicated that mental processing speed and working memory were average - low average range respectively.  Testing reflected the effects of significant depression and PTSD.  In June 2008, the Veteran's wife called and stated that the appellant was not doing well and was pushing her and their daughter away emotionally.  
 
VA records dated in 2009 show that the Veteran was still mildly anxious but he was becoming more comfortable around friends and was able to enjoy some social situations.  VA records dated in 2010 show continued anxiety but no sustained sadness.  The Veteran participated in a historical group and also spent time talking to troops who had recently returned from deployment.  He reported experiencing brief, but rare sadness.  He reported spending time with his family and making progress in difficult family situations.  
 
VA records dated in 2011 show the Veteran started camping with his family and that he was working on relationship issues and observing limits.  He still experienced nightmares and avoidance, but was generally coping well.  A March 2011 note indicates that his mood was mildly anxious and sleep was fair.  
 
A February 2012 VA record notes the Veteran felt like he was doing well and he was working over 40 hours a week.  An August 2012 record notes the Veteran was let go due to downsizing but was now working for a new company.  Sleep continued to be irregular.  There was no aggression or suicidal or homicidal ideation.  The Global Assessment of Functioning scale score was 63.  
 
The Veteran most recently underwent a VA PTSD examination on September 6, 2012.  He reported that since his last examination he had become distant in his relationships.  His relationship with his wife was good but he pulled away from her.  He reported that he has lost a lot of friends and that he did not function well in crowds and became anxious.  His wife got him involved in a dart league but other than that, he did not participate in activities.  He reportedly felt irritable in social interactions but liked his job and recognized when he needed to walk away.  The examiner indicated the Veteran continued to meet the criteria for PTSD.  Symptoms were listed as depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control.  The diagnosis was PTSD and the Global Assessment of Functioning scale score was 53.  The examiner summarized the disability level as occupational and social impairment with reduced reliability and productivity.  
 
As set forth, the RO increased the PTSD rating to 50 percent effective September 6, 2012, the date of VA examination.  On review, the Board does not find a significant difference between the impairment shown on the September 2007 examination versus that shown at the September 2012 examination.  VA records throughout the appeal period show individual psychotherapy treatment.  They reveal continued memory impairment, disturbances of motivation and mood (anxiety, depression, sleep disturbance) and difficulty establishing and maintaining effective work and social relationships.  Further, the Global Assessment of Functioning scale scores were 55 in September 2007 and 53 in September 2012, both reflect moderate impairment.  Resolving reasonable doubt in the Veteran's favor, the Veteran's disability picture due to his posttraumatic stress disorder more nearly approximates the criteria for a 50 percent rating during the entirety of the appeal period.  
 
In considering whether a rating in excess of 50 percent is warranted for any time during the appellate period, the Board finds that the disability picture does not more nearly approximate occupational and social impairment with deficiencies in most areas, to include as due to symptoms contemplated by the rating criteria.  The Veteran does not exhibit suicidal ideation or obsessional rituals.  His speech is largely normal and he did  not experience spatial disorientation.  While he did experience some panic attacks and depression, it does not affect his ability to function independently.  The Veteran does not neglect personal appearance or hygiene.  
 
The Board acknowledges that the September 2012 examination noted impaired impulse control and difficulty in adapting to stressful circumstances.  Both of these symptoms are listed in the rating criteria for 70 percent.  VA records show that the Veteran experiences irritability typically without aggression.  In March 2009, however, he reported an angry episode after being corrected by his daughter and he ended up kicking a screen door.  On review, this appears to have been an isolated incident and no further episodes of unprovoked irritability or periods of violence are shown.  While there is some indication that the Veteran has difficulty adapting to stress, he is able to work a full-time job and function appropriately in the work environment.    
 
Evidence of record shows that the Veteran is able to maintain relationships with his wife and daughter.  While he has some difficulties with social settings and large crowds, he is able to participate in groups and a dart league.  There is no indication that he is unable to establish and maintain any effective relationships.  Hence, after balancing all of the evidence the criteria for an evaluation greater than 50 percent were not met at any time during the appeal period.  Fenderson.  
 
The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2014).  On review, the referenced diagnostic code contemplates occupational and social impairment due to reported symptoms.  Higher scheduler ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
 
The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to PTSD, the Veteran is service-connected for numerous other disabilities.  Because the only increased rating claim on appeal at this time is for PTSD with dyssomnia that is the only disability that the Board has considered in the extraschedular analysis with respect to considering the collective impact of the disabilities.  Id.  
 
Evidence of record shows that the Veteran is gainfully employed.  The Board finds no basis for inferring a claim for a total disability evaluation based on unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
 

ORDER
 
For the period since April 6, 2006, a 50 percent evaluation for PTSD with dyssomnia, and no more, is granted, subject to the laws and regulations governing the award of monetary benefits.  
 
For the period since September 6, 2012, an evaluation greater than 50 percent for PTSD with dyssomnia is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


